
	
		II
		111th CONGRESS
		2d Session
		S. 3181
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2010
			Mrs. Boxer (for herself
			 and Mr. Brownback) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To protect the rights of consumers to diagnose, service,
		  maintain, and repair their motor vehicles, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Motor Vehicle Owners Right to Repair
			 Act of 2010.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 makes the following findings:
				(1)Motor vehicle
			 owners are entitled to choose which service provider will diagnose, service,
			 maintain, or repair their motor vehicles.
				(2)Promoting
			 competition in price and quality for the diagnosis of problems, service,
			 maintenance, and repair of motor vehicles will benefit consumers.
				(3)Regular diagnosis,
			 service, maintenance, and repair of motor vehicles, motor vehicle equipment,
			 and motor vehicle systems, such as pollution control, transmission, antilock
			 brakes, electronic and mechanical systems, heating, air-conditioning, and
			 steering are essential to facilitating United States mobility, minimizing fuel
			 consumption, protecting the environment, and enabling the highest possible
			 levels of safety in modern motor vehicles.
				(4)Various kinds of
			 computers have been integrated by manufacturers into motor vehicle equipment
			 and motor vehicle systems. On-board computer technology controls virtually all
			 of the motor vehicle’s systems, and only service technicians with the necessary
			 tools and information can access the computers to perform diagnosis, service,
			 maintenance, and repair of the motor vehicle.
				(5)Manufacturers have
			 provided their authorized dealers and service providers with the information,
			 tools, codes, and replacement equipment necessary to diagnose problems and to
			 service, maintain, and repair motor vehicles that incorporate computers in
			 their motor vehicle systems.
				(6)Consumers in the
			 United States have benefitted from the availability of a wide choice of service
			 providers for their motor vehicles. The United States economy has also
			 benefitted from the availability of a tools and parts supply aftermarket that
			 provides jobs to more than 5,000,000 workers in approximately 495,000
			 businesses, and generates approximately $200,000,000,000 in annual
			 sales.
				(7)New motor vehicles
			 are being equipped with systems that permit such vehicles to transmit repair
			 and diagnostic information wirelessly to the vehicle manufacturer and repair
			 facilities. Car owners have the right to choose where and to whom information
			 generated by their vehicle and vehicle computers is sent.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to protect the
			 rights of motor vehicle owners to choose a service provider for the diagnosis,
			 service, maintenance, and repair of their motor vehicles;
				(2)to promote
			 competition in price and quality among service providers; and
				(3)to promote safety
			 and fuel efficiency by allowing consumers to choose among competing service
			 providers.
				3.DefinitionsIn this Act:
			(1)Attorney
			 general of a StateThe term attorney general of a
			 State means the attorney general or other chief law enforcement officer
			 of a State.
			(2)CommerceThe
			 term commerce has the meaning given that term in section 4 of the
			 Federal Trade Commission Act (15 U.S.C. 44).
			(3)Consumer, motor
			 vehicle ownerThe terms consumer and motor
			 vehicle owner mean any person who owns, leases, or otherwise has the
			 legal right to use and possess a motor vehicle, or the agent of such
			 person.
			(4)Dealer,
			 manufacturer, motor vehicle, motor vehicle equipmentThe terms
			 dealer, manufacturer, motor vehicle, and
			 motor vehicle equipment have the meaning given those terms in
			 section 30102(a) of title 49, United States Code.
			(5)Replacement
			 equipmentThe term replacement equipment has the
			 meaning given that term in section 30102(b)(1) of such title.
			(6)Service
			 providerThe term service provider means any person
			 engaged in the diagnosis, service, maintenance, or repair of motor vehicles or
			 motor vehicle engines.
			(7)Technical
			 service bulletinThe term technical service
			 bulletin—
				(A)means a
			 communication sent to a dealer about the diagnosis, service, maintenance or
			 repair of a motor vehicle or item of motor vehicle equipment; and
				(B)includes all
			 communications sent to the Secretary of Transportation under subsections (f)
			 and (m)(3)(A)(ii) of section 30166 of title 49, United States Code.
				4.Requirements of
			 motor vehicle manufacturers
			(a)Duty To disclose
			 information
				(1)In
			 generalThe manufacturer of a motor vehicle sold, leased, or
			 otherwise introduced into commerce in the United States shall provide to the
			 owner of the motor vehicle and the service provider of the motor vehicle, using
			 reasonable business means and on a non-discriminatory basis, all information to
			 diagnose, service, maintain, or repair the motor vehicle.
				(2)ElementsThe
			 information required under paragraph (1) with respect to a motor vehicle shall
			 include the following:
					(A)Information about
			 all safety alerts, recalls, service bulletins, and the adjustments needed to
			 maintain the efficiency, safety, and convenience of the vehicle.
					(B)All information of
			 any kind provided directly, indirectly, or wirelessly to new car dealers or any
			 repair facility to diagnose, service, maintain, repair, activate, certify, or
			 install any motor vehicle equipment (including replacement parts and equipment)
			 in the motor vehicle.
					(b)Duty To make
			 tools availableThe manufacturer of a motor vehicle sold, leased,
			 or otherwise introduced into commerce in the United States shall—
				(1)offer for sale to
			 the owner of the motor vehicle and to all service providers on a reasonable and
			 non-discriminatory basis, any tool for the diagnosis, service, maintenance, or
			 repair of the motor vehicle; and
				(2)provide all
			 information that enables after­market tool companies to manufacture tools with
			 the same functional characteristics as those tools made available by the
			 manufacturers to authorized dealers.
				(c)Replacement
			 equipmentThe manufacturer of a motor vehicle sold, leased, or
			 otherwise introduced into commerce in the United States shall offer for sale to
			 the owner of the motor vehicle and to all service providers on reasonable and
			 non-discriminatory terms, all equipment for diagnosis, service, maintenance, or
			 repair of the motor vehicle.
			(d)Protection of
			 trade secrets
				(1)In
			 generalExcept as provided in paragraph (2), nothing in this
			 section may be construed to require a manufacturer to disclose publicly
			 information that, if made public, would divulge methods or processes entitled
			 to protection as trade secrets.
				(2)ExceptionNo
			 information may be withheld by a manufacturer on the ground that it is a trade
			 secret if that information is provided (directly or indirectly) to authorized
			 dealers or service providers.
				5.Enforcement by
			 Federal Trade Commission
			(a)In
			 generalThe Federal Trade Commission shall enforce the provisions
			 of this Act in the same manner, by the same means, and with the same
			 jurisdiction, powers, and duties as though all applicable terms and provisions
			 of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated
			 into and made part of this Act.
			(b)Unfair or
			 deceptive acts or practices
				(1)Violation of a
			 dutyAny failure to comply with the provisions of section 4 shall
			 be treated as an unfair method of competition and an unfair or deceptive act or
			 practice within the meaning of section 5(a)(1) of the Federal Trade Commission
			 Act (15 U.S.C. 45(a)(1)).
				(2)Violation of a
			 ruleA violation of a rule prescribed under subsection (c) shall
			 be treated as a violation of a rule defining an unfair or deceptive act or
			 practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission
			 Act (15 U.S.C. 57a(a)(1)(B)).
				(c)Rulemaking
				(1)In
			 generalExcept as provided in paragraph (2), the Federal Trade
			 Commission may prescribe such rules as may be necessary to carry out the
			 provisions of this Act.
				(2)LimitationThe
			 Federal Trade Commission may not prescribe rules under this subsection
			 that—
					(A)interfere with the
			 authority of the Administrator of the Environmental Protection Agency under
			 section 202(m) of the Clean Air Act (42 U.S.C. 7521(m)) with regard to motor
			 vehicle emissions control diagnostics systems; or
					(B)conflict with
			 rules prescribed by the Administrator of the Environmental Protection
			 Agency.
					6.Action by
			 States
			(a)In
			 generalIn any case in which the attorney general of a State has
			 reason to believe that an interest of the residents of the State has been or is
			 threatened or adversely affected by the engagement of any person subject to a
			 provision of section 4 or a rule prescribed under section 5(c) in a practice
			 that violates such provision or rule, the State may, as parens patriae, bring a
			 civil action on behalf of the residents of the State in an appropriate district
			 court of the United States or other court of competent jurisdiction—
				(1)to enjoin that
			 practice;
				(2)to enforce
			 compliance with the provision or rule;
				(3)to obtain
			 damages, restitution, or other compensation on behalf of residents of the
			 State; or
				(4)to obtain such
			 other relief as the court considers appropriate.
				(b)Rights of
			 Federal Trade Commission
				(1)Notice to
			 Federal Trade Commission
					(A)In
			 generalExcept as provided in subparagraph (C), the attorney
			 general of a State shall notify the Federal Trade Commission in writing of any
			 civil action under subsection (a), prior to initiating such civil
			 action.
					(B)ContentsThe
			 notice required by subparagraph (A) shall include a copy of the complaint to be
			 filed to initiate such civil action.
					(C)ExceptionIf
			 it is not feasible for the attorney general of a State to provide the notice
			 required by subparagraph (A), the State shall provide notice immediately upon
			 instituting a civil action under subsection (a).
					(2)Intervention by
			 Federal Trade Commission
					(A)In
			 generalUpon receiving notice required by paragraph (1) with
			 respect to a civil action, the Federal Trade Commission may—
						(i)intervene in such
			 action; and
						(ii)upon
			 intervening—
							(I)be heard on all
			 matters arising in such civil action;
							(II)remove the
			 action to the appropriate district court of the United States; and
							(III)file petitions
			 for appeal of a decision in such action.
							(B)Continued
			 participation of StatesIf the Federal Trade Commission removes
			 an action to the appropriate district court of the United States under
			 subparagraph (A)(ii)(III), the State shall remain a party to the action in such
			 court.
					(c)Investigatory
			 powersNothing in this section may be construed to prevent the
			 attorney general of a State from exercising the powers conferred on such
			 attorney general by the laws of such State to conduct investigations or to
			 administer oaths or affirmations or to compel the attendance of witnesses or
			 the production of documentary and other evidence.
			(d)Preemptive
			 action by Federal Trade CommissionIf the Federal Trade
			 Commission institutes a civil action or an administrative action to enforce a
			 violation of a rule prescribed under section 5(c), no State may, during the
			 pendency of such action, bring a civil action under subsection (a) against any
			 defendant named in the complaint of the Commission for violation of a rule
			 prescribed under section 5(c) that is alleged in such complaint.
			(e)Actions by other
			 State officials
				(1)In
			 generalIn addition to actions brought by an attorney general of
			 a State under subsection (a), an action may be brought by officers of a State
			 who are so authorized.
				(2)Savings
			 provisionNothing contained in this section may be construed to
			 prohibit an authorized official of a State from proceeding in a court of such
			 State on the basis of an alleged violation of any civil or criminal statute of
			 such State.
				7.Action by consumers
			 and service providersIn any
			 case in which a consumer or service provider has reason to believe that an
			 interest of the consumer or service provider is threatened or adversely
			 affected by the engagement of any person subject to a provision of section 4 or
			 a rule prescribed under section 5(c) in a practice that violates such provision
			 or rule, the consumer or service provider may bring a civil action in an
			 appropriate district court of the United States or other court of competent
			 jurisdiction—
			(1)to enjoin the
			 practice;
			(2)to enforce
			 compliance with the provision or rule;
			(3)to obtain damages
			 or restitution, including court costs and reasonable attorney and expert
			 witness fees; or
			(4)to obtain such
			 other relief as the court considers appropriate.
			8.Technical service
			 bulletinsThe Federal Trade
			 Commission shall cooperate with the Secretary of Transportation in preparing a
			 technical service bulletin that the Secretary intends to publish on an Internet
			 Web site of the Federal Government.
		
